     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 1 of 6 Page ID #:1219

                                                                             JS-6
1     BRADLEY/GROMBACHER LLP
      Marcus J. Bradley, Esq. (SBN 174156)
2
      Kiley L. Grombacher, Esq. (SBN 245960)
3     31365 Oak Crest Drive, Suite 240
      Westlake Village, CA 91361-3089
4
      Telephone: (805) 270-7100
5     Facsimile: (805) 270-7589
      kgrombacher@bradleygrombacher.com
6
      mbradley@bradleygrombacher.com
7
      LAW OFFICES OF SAHAG MAJARIAN II
8
      Sahag Majarian II, Esq. (SBN 146621)
9     18250 Ventura Boulevard
10    Tarzana, California 91356
      Telephone: (818) 609-0807
11    Facsimile: (818) 609-0892
12    Email: sahagii@aol.com

13    Attorneys for Plaintiff, Jose Gonzalez, on his own
14    Behalf and on behalf of all others similarly situated

15                        UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17
      JOSE GONZALEZ, an individual on              Case No. EDCV 18-1574-GW-SPx
18
      his own behalf and on behalf of all          Assigned to Hon. George H. Wu
19    others similarly situated,
                                                   ORDER AND JUDGMENT GRANTING
20                                                 FINAL APPROVAL OF CLASS
                    Plaintiff,
21    v.                                           ACTION SETTLEMENT AND AWARD
                                                   OF ATTORNEYS FEES, COSTS AND
22                                                 ENHANCEMENT AWARD
      CARDINAL HEALTH 200, L.L.C., a
23    Delaware limited liability company,          Date: September 3, 2020
      and DOES 1 through 20, inclusive,            Time: 8:30 a.m.
24                                                 Location: United States District Court
                                                             Central District
25                   Defendants.                             350 W. 1st Street
                                                             Floor, Courtroom
26                                                           Los Angeles, CA 90012
27
28
                                                  1

                                 [PROPOSED] ORDER AND JUDGMENT
                                  Case No. ED 5:18 CV 18-1574-GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 2 of 6 Page ID #:1220




1           WHEREAS, this matter has come before the Court for final approval of the
2     Settlement as set forth in the Stipulation and Agreement of Compromise and Class
3     Settlement (“Settlement Agreement”), and the Court having considered all papers
4     filed and the proceedings had and otherwise being fully informed, THE COURT
5     HEREBY       MAKES          THE     FOLLOWING             DETERMINATIONS         AND
6     ORDERS:
7           1.     This Order incorporates by reference the definitions in the Settlement
8     Agreement and all terms defined therein shall have the same meaning in this Order
9     as set forth in the Settlement Agreement.
10          2.     This Court has jurisdiction over the subject matter of this litigation and
11    over all Parties to this litigation, including Plaintiff Jose Gonzalez and Class
12    Members.
13          3.     Pursuant to the Preliminary Approval Order dated May 26, 2020, the
14    appointed Settlement Administrator, Simpluris, Inc., mailed a Notice of Settlement
15    to all known Class Members by First Class U.S. Mail. The Notice of Settlement
16    fairly and adequately informed Class Members of the terms of the proposed
17    Settlement and the benefits available to Class Members thereunder. The Notice of
18    Settlement further informed Class Members of the pendency of the Action, of the
19    proposed Settlement, of Class Members’ right to receive their share of the
20    Settlement, of the scope and effect of the Settlement’s Released Claims, of Class
21    Members’ rights and obligations relating to the prospective relief provided through
22    the Settlement, of the preliminary Court approval of the proposed Settlement, of
23    exclusion and objection timing and procedures, of the date of the Final Approval
24    Hearing, and of the right to file documentation in support of or in opposition to the
25    Settlement and to appear in connection with the Final Approval Hearing. Class
26    Members had adequate time to consider this information and to use the procedures
27    identified in the Notice.
28    ///
                                                   2

                                  [PROPOSED] ORDER AND JUDGMENT
                                   Case No. ED 5:18 CV 18-1574-GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 3 of 6 Page ID #:1221




1
2           4.       The Court finds and determines that this notice procedure afforded
3     adequate protections to Class Members and provides the basis for the Court to make
4     an informed decision regarding approval of the Settlement based on the responses
5     of Class Members. The Court finds and determines that the Notice provided in the
6     Action was the best notice practicable, which satisfied the requirements of law and
7     due process.
8           5.       There were no objections to the Settlement. There was one requested
9     exclusion from the Settlement.
10          6.       The Court finds that the Settlement offers significant recovery to all
11    Class Members. The Court further finds that extensive and costly investigation,
12    formal and informal discovery, research and litigation have been conducted such
13    that Class Counsel and Defense Counsel are able to reasonably evaluate their
14    respective positions at this time. The Court finds that the proposed Settlement, at
15    this time, will avoid substantial additional costs by all Parties, as well as avoid the
16    risks and delay inherent to further prosecution of the Action. The Court further
17    finds that the Settlement has been reached as the result of intensive, serious, and
18    non-collusive, arms-length negotiations. Thus, the Court approves the Settlement
19    set forth in the Settlement Agreement and finds that the Settlement is, in all respects,
20    fair, adequate, and reasonable and directs the Parties to effectuate the Settlement
21    according to its terms.
22          7.       The Court finds that Plaintiff Jose Gonzalez, as the Class
23    Representative, and Class Counsel have fairly and adequately represented and
24    protected the interests of the Class at all times in the Action.
25          8.       The Court hereby enters final judgment in this case in accordance with
26    the terms of the Settlement Agreement and the Order Granting Motion for
27    Preliminary Approval of Class Action and Representative Settlement.
28
                                                  3

                                 [PROPOSED] ORDER AND JUDGMENT
                                  Case No. ED 5:18 CV 18-1574-GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 4 of 6 Page ID #:1222




1           9.     The Court hereby orders the Settlement Administrator to distribute the
2     Individual Settlement Payments to Class Members in accordance with the
3     provisions of the Settlement.
4           10.    Pursuant to the Settlement Agreement and the Court’s Order granting
5     preliminary approval of this Settlement, for purposes of this Final Approval Order
6     and for this Settlement only, the Court hereby defines and certifies the Class as:
7     Plaintiff and all persons, or each of them, currently or formerly employed by
8     Defendant in the State of California and classified as hourly, non-exempt employees
9     during the time frame of September 28, 2016 through May 26, 2020.
10          11.    For purposes of this Final Approval Order and this Settlement only,
11    the Court hereby confirms the appointment of Plaintiff Jose Gonzalez as the class
12    representative. Further, the Court finally approves the Service Award as fair and
13    reasonable, to Plaintiff in the amount of Five Thousand Dollars ($5,000). The Court
14    hereby orders the Settlement Administrator to distribute the Service Award to the
15    Plaintiff in accordance with the provisions of the Settlement.
16          12.    For purposes of this Final Approval Order and this Settlement only,
17    the Court hereby confirms the appointment of Marcus J. Bradley and Kiley L.
18    Grombacher of Bradley Grombacher, LLP, as Class Counsel for the Class. Further,
19    the Court finally approves a Class Counsel Fees Award, as fair and reasonable, not
20    to exceed to Two Hundred Ninety-One Thousand Six Hundred and Sixty-Six
21    Dollars and Sixty-Seven Cents ($291,666.67).
22          13.    The Court approves a Class Counsel Costs Award, as fair and
23    reasonable, not to exceed Fourteen Thousand Dollars ($14,000).
24          14.    For purposes of this Final Approval Order and this Settlement only,
25    the Court hereby confirms the appointment of Simpluris Inc. as the Settlement
26    Administrator to administer the Settlement of this matter as more specifically set
27    forth in the Settlement Agreement and further finally approves Settlement
28
                                                 4

                                [PROPOSED] ORDER AND JUDGMENT
                                 Case No. ED 5:18 CV 18-1574-GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 5 of 6 Page ID #:1223




1     Administration Costs, as fair and reasonable, of Nineteen Thousand Dollars
2     ($19,000).
3           15.    The Court hereby enters final judgment in accordance with the
4     Settlement Agreement, and all Class Members who did not timely and appropriately
5     opt out of the Settlement by submitting a Request for Exclusion, and their
6     successors, are hereby deemed to have released all Released Claims as set forth in
7     the in the Settlement Agreement and Class Notice against all Released Parties (as
8     defined in the Settlement Agreement), and all Class Members who did not timely
9     and appropriately opt out of this Settlement are hereby forever barred and enjoined
10    from prosecuting the Released Claims against the Released Parties.
11          16.    After Settlement administration has been completed in accordance
12    with the Settlement Agreement, and in no event later than 180 days after the
13    Effective Date, Defendants shall file a report with this Court certifying compliance
14    with the terms of the Settlement.
15          17.    Neither this Final Approval Order, the Settlement Agreement, nor any
16    document referred to herein, nor any action taken to carry out the Settlement
17    Agreement is, may be construed as, or may be used as an admission by or against
18    Defendant or any of the other Released Parties of any fault, wrongdoing, or liability
19    whatsoever. Nor is this Final Approval Order a finding of the validity of any claims
20    in the Action or of any wrongdoing by Defendant or any of the other Released
21    Parties. The entering into or carrying out of the Settlement Agreement, and any
22    negotiations or proceedings related thereto, shall not in any event be construed as,
23    or deemed to be evidence of, an admission or concession with regard to the denials
24    or defenses by Defendant or any of the other Released Parties and shall not be
25    offered in evidence against Defendant or any of the Released Parties in any action
26    or proceeding in any court, administrative agency, or other tribunal for any purpose
27    whatsoever other than to enforce the provisions of this Final Approval Order, the
28    Settlement Agreement, or any related agreement or release. Notwithstanding these
                                                 5

                                [PROPOSED] ORDER AND JUDGMENT
                                 Case No. ED 5:18 CV 18-1574-GW (SPx)
     Case 5:18-cv-01574-GW-SP Document 54 Filed 09/17/20 Page 6 of 6 Page ID #:1224




1     restrictions, any of the Released Parties may file, in this Action or in any other
2     proceeding, this Final Approval Order, the Settlement Agreement, or any other
3     papers and records on file in the Action as evidence of the Settlement and to support
4     a defense of res judicata, collateral estoppel, release, waiver, or other theory of
5     claim preclusion, issue preclusion or similar defense.
6           18.    If, for any reason, the Settlement does not become final and effective
7     in accordance with the terms of the Settlement Agreement, resulting in the return
8     and/or retention of the Settlement funds to Defendants consistent with the terms of
9     the Settlement, then this Final Approval Order and all orders entered in connection
10    herewith, including any order certifying the Class, appointing class representatives
11    or Class Counsel, shall be rendered null and void and shall be vacated. Upon such
12    occurrence, the Parties shall return to their respective positions in this action as
13    those positions existed immediately before the Parties executed the Settlement; and
14    nothing stated in the Settlement or any other papers filed with this Court in
15    connection with the Settlement will be deemed an admission of any kind by any of
16    the Parties or used as evidence against, or over the objection of, any of the Parties
17    for any purpose in this action or in any other action.
18          19.    Without affecting the finality of this Final Approval Order in any way,
19    this Court hereby retains continuing jurisdiction over the interpretation,
20    implementation, and enforcement of the Settlement and all orders and judgments
21    entered in connection therewith.
22
23          IT IS SO ORDERED.
24
25    Date: September 17, 2020
                                                   HON. GEORGE H. WU
26
                                                   UNITED STATES DISTRICT JUDGE
27
28
                                                  6

                                 [PROPOSED] ORDER AND JUDGMENT
                                  Case No. ED 5:18 CV 18-1574-GW (SPx)
